Per Curiam:
The judgment should be modified by striking out all provisions after the dismissal of the complaint, with costs, upon the ground that the decree of the surrogate is a binding adjudication affecting the personal property of the decedent, and as so modified the judgment should be affirmed, without costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ. Judgment modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.